     Case 2:20-bk-21020-BR      Doc 107 Filed 02/18/21 Entered 02/18/21 12:08:04               Desc
                                  Main Document Page 1 of 4



1
2
                                                                    FILED & ENTERED
3
4                                                                         FEB 18 2021
5
                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
6                                                                    BY fortier    DEPUTY CLERK


7
                            UNITED STATES BANKRUPTCY COURT
8
                              CENTRAL DISTRICT OF CALIFORNIA
9
                                    LOS ANGELES DIVISION
10
11
     In re:                                        Case No.: 2:20-bk-21020-BR
12
     THOMAS VINCENT GIRARDI,                       Chapter 7
13
                                                   ORDER DENYING “MOTION FOR
14                                                 APPOINTMENT OF GUARDIAN AD LITEM
                                                   FOR DEBTOR”
15
                                                   Date: February 16, 2021
16                                   Debtor(s).    Time: 2:00 p.m.
17
                                                   Conducted via videoconference on Zoom for
18                                                 Government
19
20
              This matter is before the Court on the “Motion For Appointment Of Guardian Ad
21
22   Litem For Debtor” (“Motion”) filed by Robert Girardi (“RG”) on January 13, 2021 (Docket

23   No. 62). The Court held a hearing on the Motion on February 16, 2021 at 2:00 p.m.

24            Leonard Peña of Peña & Soma, APC appeared on behalf of RG. Timothy J. Yoo,
25
     Esq. of Levene, Neale, Bender, Yoo & Brill LLP represented Jason M. Rund, the
26
     chapter 7 trustee. Rafey S. Balabanian, Esq. appeared on behalf of Interested Party
27
     Edelson PC (“Edelson”). The trustee also appeared at the hearing. All other
28
     appearances are as noted on the record.



                                                  -1-
     Case 2:20-bk-21020-BR      Doc 107 Filed 02/18/21 Entered 02/18/21 12:08:04            Desc
                                  Main Document Page 2 of 4



1           The Court has reviewed the Motion, the opposition to the Motion (“Opposition”)
2    and attached declaration of Rafey S. Balabanian, Esq. filed by Edelson on January 19,
3
     2021 (Docket No. 75), the Chapter 7 Trustee’s Statement Regarding Motion for Order
4
     Appointing Robert Girardi as Guardian Ad Litem filed on February 2, 2021 (Docket No.
5
     90), and all related pleadings. The Court notes that RG failed to file any reply(ies) to the
6
7    Opposition by Edelson or the Statement by the trustee. Any such reply(ies) would have

8    been due no later than February 9, 2021.
9           The Motion seeks appointment of RG (the debtor’s brother) as the debtor’s
10
     guardian ad litem pursuant to Fed. R. Bankr. P. 1004.1, due to the debtor’s alleged
11
     incompetency, inability to understand his legal and financial issues, and inability to act
12
13   and/or make rational decisions on his own behalf.

14          Rule 1004.1 provides as follows:
15                 If an infant or incompetent person has a representative,
                   including a general guardian, committee, conservator,
16
                   or similar fiduciary, the representative may file a
17                 voluntary petition by next friend or guardian ad litem.
                   The court shall appoint a guardian ad litem for an infant or
18                 incompetent person who is a debtor and is not otherwise
                   represented or shall make any other order to protect the
19
                   infant or incompetent debtor.
20
     (Emphasis added.)
21
            The Opposition argues that the debtor’s conduct over the last several months
22
23   clearly evidences that he is not incompetent. It cites instances of public interviews and

24   lectures given by the debtor from mid-October 2020 through late November 2020 in
25   which he conducted himself in a cogent and detailed manner with a good command of
26
     the facts and his surroundings, and of his signing legal papers and swearing out
27
     declarations under his own name through at least November 30, 2020. Opposition at
28
     page 2, line 22 through page 3, line 19.



                                                 -2-
     Case 2:20-bk-21020-BR      Doc 107 Filed 02/18/21 Entered 02/18/21 12:08:04             Desc
                                  Main Document Page 3 of 4



1           The Opposition further argues that because RG has petitioned the state probate
2    court to be appointed conservator of the debtor’s estate on an expedited basis, this
3
     Court should allow the state court process to proceed rather than appointing a guardian
4
     ad litem.
5
            Attached to the Opposition is a declaration by Rafey S. Balabanian, Esq., the
6
7    Managing Partner of Edelson, which firm was co-counsel with the debtor’s law firm in a

8    matter pending in the United States District Court for the Northern District of Illinois. Mr.
9    Balabanian’s declaration states that he had numerous communications with the debtor
10
     from March through December of 2020, and the possibility that the debtor “might be
11
     suffering from any issues that would prevent him from understanding the litigation or
12
13   anything else” was, to Mr. Balabanian’s knowledge, “not raised until [the debtor] hired

14   counsel and was faced with the possibility of criminal charges for his conduct.”
15   Declaration at page 3, lines 7-12.
16
            The Court finds these allegations to be very serious. The Court would have
17
     expected RG to have filed a timely reply if he considered the allegations to be
18
     erroneous, and to have provided the Court with evidence to contradict these allegations;
19
20   however, RG did not file any reply.

21          The chapter 7 trustee argues in his Statement that the state probate court is the
22   proper court to determine the debtor’s competency, and that this Court should defer to
23
     the probate court on this issue in order to avoid inconsistent rulings. The Statement also
24
     reports that the state probate court appointed RG as the debtor’s Temporary
25
26   Conservator at a hearing on February 2, 2021 (see exhibit attached to Statement –

27   Order of Los Angeles Superior Court dated February 2, 2021). RG also failed to file a

28   reply to the trustee’s Statement.




                                                  -3-
     Case 2:20-bk-21020-BR          Doc 107 Filed 02/18/21 Entered 02/18/21 12:08:04   Desc
                                      Main Document Page 4 of 4



1          The fact that the state probate court has already appointed RG as the debtor’s
2    temporary conservator renders the proposed appointment of a guardian ad litem moot
3
     because, as provided in pertinent part in Fed. R. Bank. P. 1004.1:
4
                   . . . The court shall appoint a guardian ad litem for an infant
5                  or incompetent person who is a debtor and is not otherwise
                   represented . . .
6
7    Id. (emphasis added).

8          Therefore, because RG already represents the debtor, the Motion is DENIED.
9          IT IS SO ORDERED.
10
           ###
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: February 18, 2021

26
27
28




                                                  -4-
